Citation Nr: 1517796	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alaska


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical treatment provided to the Veteran at Kenai Peninsula Orthopedics on October 24, 2012. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to June 1968 and from June 1971 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a December 2012 decision by the Department of Veterans Affairs (VA) Alaska Healthcare System that denied a claim by Kenai Peninsula Orthopedics requesting payment for medical services provided to the Veteran on October 24, 2012.  The appeal has been pursued by the Veteran on his own behalf.

In his Substantive Appeal the Veteran requested to testify before the Board by videoconference from the VA Regional Office (RO), and such hearing was duly scheduled at the RO in Anchorage, Alaska on March 4, 2014.  Prior to the hearing, the Veteran notified VA through his representative that he would not appear and did not wish to reschedule.  The Board accordingly deems the request for hearing to be withdrawn and will proceed with adjudication of the appeal.  See 38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

Treatment provided to the Veteran at Kenai Peninsula Orthopedics on October 24, 2012, was not pre-authorized by VA and was not in response to an emergency situation.     


CONCLUSION OF LAW

The requirements for payment of or reimbursement for expenses arising from treatment provided to the Veteran at Kenai Peninsula Orthopedics on October 24, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part    at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), established an enhanced duty      on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, when the Agency of Original Jurisdiction (AOJ) denied the medical provider's claim in December 2012 the Veteran was concurrently provided VCAA notice, and he had ample opportunity to respond before the AOJ readjudicated the claim in March 2013.

The Veteran has been adequately apprised of the processes in regard to his     appeal, and of the needed medical records - in this case, the records  from Kenai Peninsula Orthopedics documenting the medical treatment for which payment or reimbursement is claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  As noted in the Introduction, the Veteran's hearing request has been withdrawn.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  



Applicable Laws and Regulations

VA may pay or reimburse veterans for payment of medical expenses incurred        in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training,    prevent interruption of such course of training, or hasten completion of such   course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment   of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at         a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  


Evidence and Analysis

The Veteran is service-connected for degenerative arthritis of the spine.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may be considered for emergency treatment provided for symptoms relating to the lumbosacral spine.

Treatment records from Kenai Peninsula Orthopedics show the Veteran presented on October 24, 2012, for postoperative follow-up nine weeks after decompression surgery in August 2012.  The Veteran reported he was doing "very well" after surgery but complained of leg pain and low back pain.  Examination showed the surgical incision to be well-healed; muscle strength and sensation were normal    and the back was not tender to palpation.  The clinical assessment was status post posterior lumbar interbody fusion L4-L5 "doing well."

The AOJ denied the claim based on a determination that the service claimed was not emergent (i.e., was not of such nature that delay in care would have been hazardous to life or health) and that VA medical facility was reasonably available.

In his February 2013 Notice of Disagreement (NOD) and his May 2013 Substantive Appeal, the Veteran described having had pain on August 13, 2012, for which he was authorized by VA to seek emergency treatment; he was initially treated at the emergency room of Central Peninsula Hospital and later at Kenai Peninsula Orthopedics, where he had an X-ray and was advised to have surgery.  Thereafter, he underwent lumbar surgery at an unidentified hospital.  The NOD and Substantive Appeal are silent in regard to the circumstances surrounding the October 2012 date of service at Kenai Peninsula Orthopedics that is actually on appeal before the Board.

The file contains a VA NPC Appeals Authorization Review in March 2013 in which the Veteran asserted that his surgery had been authorized by VA and he     felt that his follow-up at Kenai Peninsula Orthopedics was simply a continuation thereof.  The reviewer stated in response that VA had never authorized any care with Kenai Orthopedics.       

On review of the evidence of record the Board notes the Veteran has not asserted, and the medical record from Kenai Peninsula Orthopedics does not suggest, that on the date of service on appeal (October 24, 2012) the Veteran was in an emergency situation of such a nature that delay would have been hazardous to life or health.  Accordingly, payment for or reimbursement of charges incurred on that date cannot be considered under either the Millennium Bill Act (U.S.C.A. § 1725) or 38 U.S.C.A. § 1728. 

The Veteran's entire argument on appeal is that because VA had authorized him to go obtain non-VA emergency treatment in August he felt himself to be entitled to continue to seek non-VA treatment in October.  However, authorization by VA to obtain emergency treatment on an earlier date did not reasonably entitle the Veteran to seek subsequent follow-up non-emergency treatment by an entirely different provider.  In the case of Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital; however, the Court held that the advice of a doctor to go to a non-VA hospital, even when actually given, was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.  

To the degree that the Veteran is attempting to raise equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the evidence shows the Veteran sought treatment by a non-VA provider  that was not pre-authorized by VA, in response to a situation that was not an emergency.  The Board accordingly concludes that payment of or reimbursement for his treatment by a non-VA provider is prohibited under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (Millennium Bill Act).

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment of or reimbursement for unauthorized medical treatment provided to the Veteran at Kenai Peninsula Orthopedics on October 24, 2012, is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


